

 S1000 ENR: Chesapeake Bay Accountability and Recovery Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1000IN THE SENATE OF THE UNITED STATESAN ACTTo require the Director of the Office of Management and
		  Budget to prepare a crosscut budget for restoration activities in the
		  Chesapeake Bay watershed, and for other purposes.1.Short titleThis Act may be cited as the
		  Chesapeake Bay Accountability and Recovery Act of 2014.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Chesapeake Bay StateThe term Chesapeake Bay State or State means any of—(A)the States of Maryland, West Virginia, Delaware, and New York;(B)the Commonwealths of Virginia
			 and Pennsylvania; and(C)the District of Columbia.(3)Chesapeake Bay watershedThe term Chesapeake Bay watershed means all tributaries, backwaters, and side channels, including watersheds, draining into
			 the Chesapeake Bay.(4)Chesapeake Executive CouncilThe term Chesapeake Executive Council has the meaning given the term by section 117(a) of the Federal Water Pollution Control Act (33
			 U.S.C. 1267(a)).(5)Chief executiveThe term chief executive means, in the case of a State or Commonwealth, the Governor of the State or Commonwealth
			 and, in the case of the District of Columbia, the Mayor of the District of
			 Columbia.(6)DirectorThe term Director means the Director of the Office of Management and Budget.(7)Federal restoration activity(A)In generalThe term Federal restoration activity means	a Federal program or project carried out under Federal authority in existence as of the
			 date of enactment of this Act with the express
			 intent to directly protect, conserve, or restore living
			 resources, habitat, water resources, or water quality in the Chesapeake
			 Bay watershed, including programs or projects that provide financial and
			 technical assistance to promote responsible land use, stewardship, and
			 community engagement in the Chesapeake Bay watershed.(B)CategorizationFederal restoration
			 activities may be categorized as follows:(i)Physical restoration.(ii)Planning.(iii)Feasibility studies.(iv)Scientific research.(v)Monitoring.(vi)Education.(vii)Infrastructure development.(8)State restoration activity(A)In generalThe term State restoration activity means any State program or project carried out under State authority that directly or indirectly
			 protect, conserve, or restore living resources, habitat, water resources,
			 or water quality in the Chesapeake Bay watershed, including programs or
			 projects that promote responsible land use, stewardship, and community
			 engagement in the Chesapeake Bay watershed.(B)CategorizationState restoration activities may be
			 categorized as follows:(i)Physical restoration.(ii)Planning.(iii)Feasibility studies.(iv)Scientific research.(v)Monitoring.(vi)Education.(vii)Infrastructure development.3.Chesapeake Bay crosscut budget(a)In generalThe Director, in consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to
			 Congress a financial report containing—(1)an interagency crosscut budget that displays, as applicable—(A)the proposed funding for any Federal restoration activity to be carried out in the succeeding
			 fiscal year, including any planned interagency or intra-agency transfer,
			 for each of the Federal agencies that carry out restoration activities;(B)to the extent that information is available, the estimated funding for any State restoration
			 activity to be carried out in the succeeding fiscal year;(C)all expenditures for Federal restoration activities from the preceding 2 fiscal years, the current
			 fiscal year, and the succeeding fiscal year;(D)all expenditures, to the extent that information is available, for State restoration activities
			 during the equivalent time period described in subparagraph (C); and(E)a section that identifies and evaluates, based on need and appropriateness, specific opportunities
			 to consolidate similar programs and activities within the budget and
			 recommendations to Congress for legislative action to streamline,
			 consolidate, or eliminate similar programs and activities within the
			 budget;(2)a detailed accounting of all funds received and obligated by each Federal agency for restoration
			 activities during the current and preceding fiscal years, including the
			 identification of funds that were transferred to a Chesapeake Bay State
			 for restoration activities;(3)to the extent that information is available, a detailed accounting from each State of all funds
			 received and obligated from a Federal agency for restoration activities
			 during the current and preceding fiscal years; and(4)a description of each of the proposed Federal and State restoration activities to be carried out in
			 the succeeding fiscal year (corresponding to those activities listed in
			 subparagraphs (A) and (B) of paragraph (1)), including—(A)the project description;(B)the current status of the project;(C)the Federal or State statutory or regulatory authority, program, or responsible agency;(D)the authorization level for appropriations;(E)the project timeline, including benchmarks;(F)references to project documents;(G)descriptions of risks and uncertainties of project implementation;(H)a list of coordinating entities;(I)a description of the funding history for the project;(J)cost sharing; and(K)alignment with the existing Chesapeake Bay Agreement, Chesapeake Executive Council goals and
			 priorities,
			 and Annual Action Plan required by section 205 of Executive Order 13508
			 (33 U.S.C. 1267 note; relating to Chesapeake Bay protection and
			 restoration).(b)Minimum funding levelsIn describing restoration activities in the report required under subsection (a), the Director
			 shall only include—(1)for the first 3 years that the report is required, descriptions of—(A)Federal restoration activities
			 that have funding amounts
			 greater than or equal to $300,000; and(B)State restoration activities that have funding amounts greater than or equal to $300,000; and(2)for every year thereafter, descriptions of—(A)Federal restoration
			 activities that have funding amounts greater than or equal to $100,000;
			 and(B)State restoration activities that have funding amounts greater than or equal to $100,000.(c)DeadlineThe Director shall submit to Congress the report required by subsection (a) not later
			 than September 30 of each year.(d)ReportCopies of the report required by subsection (a) shall be submitted to the Committees on
			 Appropriations, Natural Resources, Energy and Commerce, and Transportation
			 and Infrastructure of the House of Representatives and the Committees on
			 Appropriations, Environment and Public Works, and Commerce, Science, and
			 Transportation of the Senate.(e)Effective dateThis section shall apply beginning with the first fiscal year after the date of enactment of this
			 Act.4.Independent Evaluator for the Chesapeake Bay Program(a)In generalThere shall be an Independent Evaluator for restoration activities in the Chesapeake Bay watershed,
			 who shall review and report on—(1)restoration activities; and(2)any related
			 topics that are suggested by the Chesapeake Executive Council.(b)Appointment(1)In generalNot later than 30 days after the date of submission of nominees by
			 the Chesapeake Executive Council, the Independent Evaluator shall be
			 appointed by the Administrator from among nominees submitted by
			 the Chesapeake Executive Council with the consultation of the
			 scientific community.(2)NominationsThe Chesapeake Executive Council may nominate for consideration as Independent Evaluator a
			 science-based institution of higher education.(3)RequirementsThe Administrator shall only select as Independent Evaluator a nominee that the Administrator
			 determines demonstrates excellence in marine science, policy evaluation,
			 or
			 other studies relating to complex environmental restoration activities.(c)ReportsNot later than 180 days after the date of appointment and once every 2 years thereafter, the
			 Independent Evaluator shall submit to Congress a report describing the
			 findings and
			 recommendations of reviews conducted under subsection (a).5.Prohibition on new fundingNo additional funds are authorized to be appropriated to carry out this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate